Citation Nr: 0119631	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under 38 United States Code 
§ 1151 for blindness hypertensive eye, secondary to angle-
closure glaucoma.  

2.  Entitlement to special monthly pension.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION


The appellant had active duty from November 1942 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This case must be remanded to ensure that the claims folder 
includes all available relevant evidence. The appellant 
argues that he lost vision in his left eye due to a change in 
medication ordered by his VA physician in 1997.  In a 
statement made by the veteran in May 2000, he reported that 
he had gone to a private physician for treatment of his eye 
disorder. On his substantive appeal, dated in August 2000, 
the veteran stated that a "previous doctor" told him he would 
lose his vision if his medications were changed.  The claims 
folder does not show that the RO attempted to identify and 
obtain the records referred to in the statements of  may 2000 
and august 2000.

Furthermore, after this claim was developed by the RO, the 
Veterans Claims Assistance of Act of 2000 (VCAA) became law.  
Pub. L. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the veteran's claim. See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the VCAA 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, the RO should ensure that 
all notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  Accordingly, the RO must ensure that all 
applicable provisions of the VCAA are taken into account in 
developing the claim.

Because evidence obtained in developing the claim under 
38 U.S.C.A. § 1151 may be relevant to the claim for special 
monthly pension, further action on the claim for special 
monthly pension must be deferred until the additional 
development is completed. 

Accordingly, this matter is REMANDED for the following 
development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment pertaining 
to his vision disorder that is not 
evidenced by the current record.  In 
particular, the appellant must be 
requested to provide the name and address 
of the physician who advised him against 
the change of medication as described 
above, as well as the dates of treatment.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder. 

3.  The RO should take such additional 
development  action as it deems proper 
with respect to the claims at issue.  If 
appropriate, a clarifying vision 
examination may be afforded the 
appellant.  Additionally, the RO must 
follow any applicable regulations and 
directives implementing the provisions of 
the VCAA as to notice and development of 
the claims.  Following such development, 
the RO should review and readjudicate the 
claims.  If any such action does not 
resolve the claims, or if the RO chooses 
to take no additional development action, 
the RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to the issues not resolved in 
the appellant's favor.  The appellant 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.
 
The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




	



